UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 11, 2015 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 001-32968 (Commission File Number) 54-2053718 (IRS Employer Identification No.) 641 Lynnhaven Parkway Virginia Beach, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(757) 217-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Shareholders Meeting of Hampton Roads Bankshares, Inc. (the “Company”) was held on June 11, 2015.The following items were voted on by shareholders, with the following results: 1.The shareholders elected the following individuals to the Board of Directors for a term of one year each, expiring at the 2016 annual meeting: Director Nominee Votes For Votes Withheld Broker Non-Votes James F. Burr Patrick E. Corbin Henry P. Custis, Jr. Douglas J. Glenn Robert B. Goldstein Hal F. Goltz Charles M. Johnston William A. Paulette John S. Poelker Billy G. Roughton W. Lewis Witt 2.The shareholders ratified the appointment of KPMGLLP as the Company’s independent auditors for the fiscal year ending December 31, 2015. Votes For Votes Against Abstain 3.The shareholders approved, on an advisory basis, a proposal endorsing the compensation of the Company’s named executive officers as disclosed in the Company’s 2015 proxy statement. Votes For Votes Against Abstain Broker Non-Votes 4.The shareholders approved an amendment to the Company’s Articles of Incorporation to change the Company's name to “Shore Financial Corporation.” Votes For Votes Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. June 16, 2015 By: /s/ Douglas J. Glenn Douglas J. Glenn President and Chief Executive Officer
